DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the “Brief Description of the Drawings” section, on p. 4-5, Fig. 1A is described as illustrating:
“a schematic representation of neurological diversion of the extensor muscles (back) of the body via contractions of the hand and face extensors;”  
“a schematic representation of neurological diversion of the left lumbar and thoracic rotator muscles of the body via contractions of the hand and face extensors;”
“a schematic representation of neurological diversion of the left middle back extensor muscles of the body via contractions of the hand and face extensors;”
“a schematic representation of neurological diversion of the left upper back extensor muscles of the body via contractions of the hand and face extensors;”
“a schematic representation of neurological diversion of the neck extensor muscles of the body via contractions of the hand and face extensors;” and
“a schematic representation of neurological diversion of extensor muscles in the posterior of the arm via contractions of the hand and face extensors;”
Fig. 1A shows arrows pointing approximately to a lower back or pelvic floor of an individual. Fig. 1A does not show all of the different muscle groups referenced above. It is also unclear to provide multiple descriptions for the same drawing.
Fig. 2A is also described twice (on p. 4 and 5).
Fig. 3A is also described twice (on p. 4-5).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “that which specific hand patterns” in line 3 contains grammatical errors. Suggested alternative language is --that shows which specific hand patterns”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing low force level contractions” in part iii, line 1. The term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of contraction is considered “low” enough to be within the scope of claim 1.
Claim 1: the term “deep” in part iii, line 2, is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how deep blood must be shunted and perfused into the muscle to be “deep” enough to be within the scope of claim 1.
Claims 2-20 incorporate the indefinite subject matter of claim 1 therein.
Claim 7 recites “promoting bone realignment…” but fails to disclose any steps for how bone realignment is promoted. It is unclear if this step requires an additional muscular contraction or movement to be taken by the individual, or if this is a result of the movements already performed. 
Claims 8-20 each recite “neurological muscle contractions” in lines 1 and/or 2. Since neurons are not muscles, it is unclear what a neurological muscle contraction is.
Claims 8-20 are indefinite as it is unclear what the metes and bounds of these claims are. There is no indication as to what steps are envisioned or required to perform muscle contractions "like" a figure or to practice one or more vascular diversion exercises as “shown” in a figure. Furthermore, where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (see MPEP 2173.05(s)). Claims 8-20 appear to be directed to subject matter that can be defined in words and thus do not necessitate reference to the figures.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
Claim 1 recite(s):
ii) “contracting muscles in the individual's hands in a first desired hand pattern from the pictorial guide and contracting muscles in the individual's face in a first desired face pattern from the pictorial guide, said first hands pattern and said face pattern being specifically selected for their neurological affiliation in the pictorial guide with one or more neurological body parts in the individual's axial skeleton and extremities for which muscle relaxation and tension reduction are being sought; and 
iii) performing low force level contractions of muscle groups in the individual's axial skeleton and extremities so that the individual's blood may be shunted and perfuse into deep levels of the individual's muscle tissue unhindered by extravascular compression of the individual's muscle fibers, thereby inducing muscle relaxation and tension reduction in the individual's axial skeleton and extremities.
Steps ii and iii are considered to be abstract ideas since they amount to instructions to contract various muscles in a particular way; this falls within the “method of organizing human activity” grouping of abstract ideas (managing personal behavior, following rules or instructions). Steps ii and iii are also directed to a law of nature, specifically, the relationship between contracting muscles in the hands and face in particular patterns and performing low force level contractions of muscle groups with inducing muscle relaxation and reducing tension in the axial skeleton and extremities.
These judicial exceptions are not integrated into a practical application. The additional element of claim 1 is:
i) providing a pictorial guide that [shows] which specific hand pattern arrangements and which specific face pattern arrangements are needed to effect a neurological flow from an individual's hands and face to one or more neurological linked, muscular body parts of the individual, said body parts selected from the group consisting of bilateral upper and lower extremities, pelvis, lower, mid, upper back and neck,
 A step of providing a pictoral guide showing the hand and face pattern arrangements needed to effect neurological flow to one or more neurological linked muscular body parts does not improve the functioning of a computer or other technology, does not use the judicial exception to effect a particular treatment or prophylaxis, does not implement the judicial exception with a particular machine, does not effect a transformation or reduction of a particular article to a different state or thing and does not apply or use the judicial exception in some other meaningful way. Instead, the pictoral guide appears to simply be a tool used to make it easier to remember which hand and face patterns to use in steps ii and iii. Simply writing down what could also be memorized does not integrate a judicial exception into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The same analysis applied above is relied upon here. The pictoral guide does not use the judicial exception to effect a particular treatment or prophylaxis, does not implement the judicial exception with a particular machine, does not effect a transformation or reduction of a particular article to a different state or thing and does not apply or use the judicial exception in some other meaningful way. Instead, the pictoral guide appears to simply be a tool used to make it easier to remember which hand and face patterns to use in steps ii and iii. Simply writing down what could also be memorized does not amount to significantly more than the judicial exception.
Claims 2-6 merely recite muscles targeted or contracted and therefore further define the judicial exceptions. 
Claim 7 recites the method further includes promoting bone realignment and restoration of joint movement, however this appears to be a byproduct or result of the judicial exceptions and not an additional step that amounts to significantly more. At most, this is considered to be an additional abstract idea of instructing human movement.
Claims 8-20 recite specific muscles or muscle groups that are contracted and therefore merely further limit the judicial exception to particular muscles rather than providing additional elements that integrate the judicial exception into a practical application or amount to significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hitzmann (US 8337437 B2) discloses a method for improving musculoskeletal health comprising a series of exercises to lengthen and strengthen muscles, as shown in figs. 4-A to 47 including hand exercises. 
Patterson (US 6730006 B1) discloses a back pain and back health program including an exercise program focused on the muscles of the back. The exercises in the protocol stretch and strengthen the muscles that are commonly implicated in the occurrence of back pain, release spasm in those muscles, and reset those muscles to normal tonus (abstract).
Kullok (US 2003/0068605 A1) discloses promoting movements of a subject in synergic timed correlation with physiological activity (abstract) including a series of hand, face, arm, and leg contractions ([0251] and table 4).
None of the above references disclose providing a pictoral guide showing specific hand face pattern arrangements needed to effect a neurological flow from an individual's hands and face to one or more neurological linked, muscular body parts of the individual, contracting muscles in the hands and face in first desired hands and face patterns from the pictoral guide, and performing low force level contractions of muscle groups in the individual's axial skeleton and extremities so that the individual's blood may be shunted and perfuse into deep levels of the individual's muscle tissue unhindered by extravascular compression of the individual's muscle fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791